Title: To Benjamin Franklin from Marie Catherine Biheron, 10 September 1772
From: Biheron, Marie-Catherine
To: Franklin, Benjamin


Monsieur
de Paris ce 10 Septembre 1772
Je suis tres sensible à l’honneur de votre souvenir et vous remercie de votre grasieuse lettre; je saisis avec empressement l’occasion de Mr. Walsh pour vous envoyer le discours de notre Cour des Aides fait par notre Celebre Magistrat Mr. Malherbe. Jaurois souhaité qu’il fut imprimé tel qu’il est je desire qu’il vous soit agreeable. Je suis bien faché que Madame Stevenson n’ait pas encore eue son fil il a été donné au capitaine Guilbée maitre du vaisseau nommé Laigle par Madame Bosse [à] Calais. J’ay l’honneur de la remercier et la prie d’agréer mes particuliers compliments ainsy que sa chere famille elle voudra bien me pardonnée de lui adresser quelque chose [qui] poura etre à son Usage et le recevoir des mains de l’amitié [que] je vous ait voué de tout mon coeur à tous. Je ne scais si Monsieur Walsh serra content de nous mais nos savans [l’ont] tres considerée pour son merite et grande connoisance. Jay eté bien flaté de pouvoir parler de vous avec lui ayant eue l’honneur de le recevoir plusiers fois que ne puisje me procurer ce plesir plus souvant ou de vous aller reiterer de vive voix au mois de Novembre combien jay l’honneur de vous etre avec la plus grande Consideration Monsieur Votre tres humble et obeisante servante
Biheron

Ozerai’je suplier Madame Steveson de remetre le petit paquet de poudre à un marchand de toille qui doit l’aller prendre chez elle, c’est un pauvre infortunée que jay eue le bonheur de soulager d’un mal qu’il a à un oeil et jespert quil vera passablement dans quellque mois. Je connois l’exelance de votre coeur et l’amour que vous avéz pour le bien public ainsy que Madame de Stevenson c’est ce qui m’a engage à vous prier de ce service.
Madame St. Cydoin à l’honneur de vous remercier et vous presente comme à Madame Stevenson ses compliments.

